TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00568-CV



                                 In re Ryan O’Quinn Anders


                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                            M E M O R AN D U M O P I N I O N


               We deny Relator’s petition for writ of mandamus challenging the transfer order and

dismiss, as moot, Relator’s request for emergency relief. See Tex. R. App. P. 52.8.



                                             __________________________________________
                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Filed: September 8, 2014